DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,627,727 or US 10/845,717 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest a lens assembly, comprising: a lens unit configured to be positioned in an optical path between a radiation source and a substrate stage in an appliance 206, the lens unit comprising: a plurality of optical lenses, each optical lens having an optical axis; each of the plurality of optical lenses coupled to its own first frame; each of the first frames coupled to its own second frame; and each of the first frames coupled to its own translation actuator, each translation actuator being movable to translate the first frame to which it is coupled in a plane perpendicular to the optical axis of the optical lens which is coupled to the same first frame so as to align one of multiple regions on the optical lens with the optical path; and each of the first frames coupled to its own tilting actuator and each of the tilting actuators coupled to its own second frame, wherein each tilting actuator is operable to tilt the optical lens, with which the tilting actuator is coupled via the first frame, along a first direction.
Pazidis (US 2009/0073412 cited in IDS) teaches a lens assembly, method and apparatus, comprising: 

a plurality of optical lenses, each optical lens having an optical axis (fig.’s 2-3, par.’s 54-55, lenses within the illumination system and/or lens elements 102/104 within the projection system); 
each of the plurality of optical lenses coupled to its own first frame (par. 25, lenses are mounted on corresponding mounts and corresponding drives, the mounts constituting a first frame); and 
each of the lens elements coupled to its own rotation actuator (par. 25, lenses are mounted on corresponding mounts and corresponding drives such as electric motors and the like), each rotation actuator being moveable to align one of multiple regions on the optical lens, to which the rotation actuator is coupled, with the optical path (fig. 1 par.’s 41-42, multiple regions of the lens can be positioned in a beam region 7).
Tsukakoshi (US 2004/0059444 cited in IDS) teaches a lens assembly, comprising: 
a lens unit configured to be coupled to or in a lithography tool (fig. 1-2e par. 104-105 shows projection system PL of lithography system 10 comprising lenses 13), the lens unit comprising: 
an optical lens 13 (fig.’s 2a-e par. 120); a first frame coupled to the optical lens 13 (fig.’s 2a-e, unillustrated lens holders constitute first frame); 
a second frame PL coupled to the first frame (fig. 1 par. 120, lenses with holders are mounted within projection system PL constituting a second frame); and 
first, second and third tilting actuators coupled between the first frame and the second frame (par. 120, lens holders are supported by three z-axis driving elements), wherein the first and second tilting actuators are operable to tilt the optical lens along first and second directions about first and second axes (fig.’s 2A-B par. 133, tilt about the x and y axes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN W KREUTZER/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        8/10/2021